        Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 1 of 33




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

  WRONGFUL DEATH ESTATE OF
  ROSEMARY NAEGELE,

         Plaintiff,

  v.                                                          Civ. No. 19-1165 GBW/SMV

  MUHAMMAD KHAWAJA,

         Defendant.


            ORDER GRANTING SUMMARY JUDGMENT ON ALL CLAIMS

         THIS MATTER comes before the Court on Defendant’s Motion for Summary

  Judgment and Memorandum in Support Based on Statute of Limitations. Doc. 24.

  Having reviewed the Motion (doc. 24) and its attendant briefing (docs. 28, 31), the Court

  GRANTS the Motion and DISMISSES all of the claims in Plaintiff’s complaint with

  prejudice.1

I.     UNDISPUTED FACTS

         On February 17, 2017, Rosemary Naegele underwent a cholecystectomy at Nor-

  Lea General Hospital, a health care center operated by the Nor-Lea Hospital District

  (hereinafter “Hospital District”). Doc. 1 at 5; doc 4 at 2; doc. 24 at 23. The Hospital

  District is a tax-exempt New Mexico Special Hospital District and a governmental


  1Defendant has also filed a motion for summary judgment on the issue of punitive damages. Doc. 36.
  The Court DENIES this motion as MOOT because granting the instant motion for summary judgment on
  the issue of statute of limitations dismisses all of Plaintiff’s claims with prejudice.
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 2 of 33




entity. Doc. 24 at 6–7; doc. 28. Following her surgery, Defendant, a physician hired by

the Hospital District under a Physician Employment Agreement, admitted her to the

hospital under his care. See doc. 1 at 4; doc. 4 at 1; doc. 24 at 7–22; doc. 28 at 2–4. The

following day, Defendant discharged Ms. Naegele from the hospital. Doc. 1 at 6, doc. 4

at 2. Later that day, she died. Doc. 24 at 2, doc. 28 at 4.

       Shortly after Ms. Naegele’s death, her siblings, who constitute her wrongful

death estate, consulted with an attorney about bringing a wrongful death action against

the Hospital District. Doc. 24 at 2, 26, 29, 31, 33, 35; doc. 28 at 4. On March 1, 2017, their

then-attorney sent a Notice of Claim pursuant to N.M. Stat. Ann. § 41-4-16 to the

Hospital District. Doc. 24 at 2, 23; doc. 28 at 4. The notice stated that “[a]t this time, it

appears that [Ms. Naegele] was not properly monitored and treated by hospital agents

and/or staff during her post-operative stay” and that “[s]he was discharged from Nor-

Lea General Hospital in an unstable condition….” Doc. 24 at 23.

       Over two years later, on May 21, 2019, Plaintiff, now represented by current

counsel, filed an Application for Review of Medical Care and Treatment against

Defendant with the New Mexico Medical Review Commission. Doc. 24 at 2, 36; doc. 28

at 4–5. During the proceedings before this Commission, Defendant did not raise a

statute of limitations defense. Doc. 28 at 5; doc. 31 at 2. Defendant did, however, notice

Plaintiff that he “reserves the right to raise, in any lawsuit filed against [him], any and

all legal defenses available to him and that [his] participation in these proceedings is not


                                               2
        Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 3 of 33




   a waiver of any such defenses.” Doc. 31 at 14. On September 18, 2019, the Commission

   found that “there was substantial evidence of professional negligence on the part of

   [Defendant].” Doc. 28-2 at 1.

          On November 15, 2019, Plaintiff filed this medical malpractice suit against

   Defendant in the First Judicial District Court of Santa Fe County. Doc. 1 at 4. Plaintiff

   alleges that Defendant was negligent in his discharge of and care for Ms. Naegele. Id. at

   7. On December 11, 2019, Defendant removed the case to this Court. Id. at 1. On

   August 20, 2020, Defendant filed the instant motion for summary judgment. Doc. 24.

II.   STANDARD OF REVIEW

          Under Federal Rule of Civil Procedure 56(a), this Court must “grant summary

   judgment if the movant shows that there is no genuine dispute as to any material fact

   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

   movant bears the initial burden of “show[ing] ‘that there is an absence of evidence to

   support the nonmoving party’s case.’” Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d

   887, 891 (10th Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

   the movant meets this burden, the non-moving party is required to designate specific

   facts showing that “there are . . . genuine factual issues that properly can be resolved

   only by a finder of fact because they may reasonably be resolved in favor of either

   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Celotex, 477 U.S. at 324.




                                                 3
         Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 4 of 33




III.    ANALYSIS

            The parties do not dispute any relevant, material facts.2 See doc. 28 at 3–5; doc. 31

    at 1–3. Rather, they dispute which statute of limitations/repose applies to these facts

    and whether Defendant may raise this defense. See generally docs. 24, 28, 31. Defendant

    asserts that the two-year statute of limitations in the New Mexico Tort Claims Act

    (hereinafter “TCA”) bars all of Plaintiff’s claims against him because he was a public

    employee when he treated and discharged Ms. Naegele and Plaintiff failed to file suit

    against him within two years of discovering the occurrence and cause of Ms. Naegele’s

    death. Doc. 24 at 3–4.

            Plaintiff does not contest that the TCA statute of limitations bars its claims if it

    applies and Defendant may raise it.3 See doc. 28. Rather, it argues the following: (i) the

    three-year statute of repose in the New Mexico Medical Malpractice Act (hereinafter

    “MMA”) applies to its claims instead of the TCA statute of limitations because

    Defendant was an independent contractor for, not an employee of, the Hospital District,

    id. at 7–10; (ii) this statute of repose controls even if Defendant was an employee of the



    2 The parties do dispute whether Defendant was an employee of the Hospital District. See doc. 24 at 2, doc.
    28 at 3. This dispute, however, is legal, rather than factual, in nature. The parties do not disagree about
    Defendant’s job description, compensation, or any other fact related to the work that Defendant
    performed for the Hospital District. Rather, they disagree about whether, based on these undisputed
    facts, Defendant was an independent contractor for, or employee of, the Hospital District.
    3 The TCA statute of limitations starts to run “when the plaintiff knows or with reasonable diligence

    should have known of the injury and its cause.” Maestas v. Zager, 152 P.3d 141, 147 (N.M. 2007).
    Defendant alleges that Plaintiff knew of Ms. Naegele’s death and its cause on or before March 1, 2017
    when Plaintiff sent a Notice of Claim to the Hospital District. Doc. 24 at 4. Plaintiff offers no facts or
    evidence to contest this allegation. See doc. 28.

                                                        4
      Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 5 of 33




Hospital District because he was also a qualified health care provider at the time, id. at

12–15;4 and (iii) Defendant is estopped from raising the TCA statute of limitations

defense because he failed to assert it during the proceedings before the New Mexico

Medical Review Commission, id. at 15–17.

        All of Plaintiff’s arguments fail. The two-year statute of limitations in the TCA

applies to its suit against Defendant because he is a public employee and its application

to Defendant, notwithstanding his status as a qualified health care provider, conforms

with the legislative intent behind the TCA and MMA. Defendant is also not estopped

from raising this defense. Therefore, all the claims that Plaintiff asserts in its complaint

are time-barred.

    1. Defendant Was a Public Employee, Not an Independent Contractor, When He
       Treated and Discharged Ms. Naegele

        Under the TCA, a public employee is “an officer, employee, or servant of a

governmental entity, excluding independent contractors.”5 N.M. Stat. Ann. § 41-4-3(F).



4 Plaintiff also asks the Court to certify to the New Mexico Supreme Court the question of what statute of
limitations/repose applies to a public employee who is also a qualified health care provider as it “may be
determinative of an issue in pending litigation … and there is no controlling appellate decision,
constitutional provision, or statute.” Doc. 28 at 11 (quoting N.M. Stat. Ann. § 39-7-4). Federal courts,
however, should not run to a state supreme court “every time an arguably unsettled question of state law
comes across [their] desks.” Pino v. United States, 507 F.3d 1233, 1236 (10th Cir. 2007). If, like the issue
here, there is a reasonably clear and principled course for resolution, then the federal court should resolve
the matter. See id. (citations omitted).
5 The TCA also provides that the following independent contractors are public employees: (i) licensed

medical, psychological or dental arts practitioners providing services to the corrections department
pursuant to contract; (ii) members of the board of directors of the New Mexico insurance pool; (iii)
licensed medical, psychological or dental arts practitioners providing services to the children, youth and
families department pursuant to contract; (iv) volunteers, employees and board members of court-
appointed special advocate programs; (v) individuals participating in the state’s adaptive driving

                                                     5
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 6 of 33




An independent contractor is “a person who contracts with another to do something for

him but who is not controlled by the other nor subject to the other’s right to control

with respect to his physical conduct in the performance of the undertaking.” Harger v.

Structural Servs., Inc., 916 P.2d 1324, 1331 (N.M. 1996) (quoting Restatement (Second) of

Agency § 2 (1958)). “A right to control analysis focuses on whether the principal

exercised sufficient control over the agent to hold the principal liable for the acts of the

agent.” Celaya v. Hall, 85 P.3d 239, 242 (N.M. 2004) (citing Harger, 916 P.2d at 1334).

        The Supreme Court of New Mexico, however, has cautioned that “the right to

control approach may not always be the most appropriate test, particularly for a

professional” like a physician. Id. at 242–43. Where a worker is a professional, the

Supreme Court of New Mexico has adopted the Second Restatement of Agency § 220 as

the framework for deciding whether the worker is an employee or independent

contractor under the TCA. See id. at 243. Therefore, in determining whether an

individual is an independent contractor, New Mexico law requires courts to consider

the totality of circumstances, including but not limited to:

        (a) [T]he extent of control which, by the agreement, the master may exercise over
            the details of the work;
        (b) [W]hether or not the one employed is engaged in a distinct occupation or
            business;




program while using a special-use state vehicle for evaluation and training purposes in that program. See
N.M. Stat. Ann. § 41-4-3(F). None of these provisions is relevant to Defendant’s employment with the
Hospital District.

                                                    6
      Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 7 of 33




        (c) [T]he kind of occupation, with reference to whether, in the locality, the work
            is usually done under the direction of the employer or by a specialist without
            supervision;
        (d) [T]he skill required in the particular occupation;
        (e) [W]hether the employer or the workman supplies the instrumentalities, tools,
            and the place of work for the person doing the work;
        (f) [T]he length of time for which the person is employed;
        (g) [T]he method of payment, whether by the time or by the job;
        (h) [W]hether or not the work is part of the regular business of the employer;
        (i) [W[hether or not the parties believe they are creating the relation of master
            and servant; and
        (j) [W]hether the principal is or is not in business.

Restatement (Second) of Agency § 220(2).6 “However, no particular factor should

receive greater weight than any other, except when the facts so indicate, nor should the

existence or absence of a particular factor be decisive.” Harger, 916 P.2d at 1334. And,

“[a]ny determination based on only one or two of the factors … and contrary to

inferences supported by the remainder of the evidence … need[s] to be of such a clear

and definite nature as to be nearly overwhelming.” Id.

        Applying the Second Restatement of Agency factors to Defendant’s Physician

Employment Agreement7 leads to a clear result regarding the nature of Defendant’s


6 When adopting the Second Restatement of Agency § 220 as the framework for deciding whether an
individual is an employee or an independent contractor, the Supreme Court of New Mexico provided a
non-exhaustive list of factors for lower courts to consider. See Celaya, 85 P.3d at 243. These factors are
identical to those of the Restatement except for the omission of Second Restatement of Agency § 220(2)(b).
The omission, however, is not of particular import as the Supreme Court of New Mexico acknowledges
that “complete analysis may require an assessment not only of the relevant factors enumerated in the
Restatement, but of the circumstances unique to the particular case.” Id. (citing Harger, 916 P.2d at 1334).
7 Under New Mexico law, the nomenclature used by the parties in “contractual provisions do[es] not

control the determination of whether [an individual] was an employee or an independent contractor.”
See Houghland v. Grant, 891 P.2d 563, 566 (N.M. Ct. App. 1995). Courts are to define an employment
relationship with respect to the facts of the entire case rather than the terms that the parties assign to it.
See id. Nonetheless, the Court’s analysis relies upon Defendant’s Physician Employment Agreement

                                                      7
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 8 of 33




relationship with the Hospital District when he treated and discharged Ms. Naegele.

While Defendant did provide skilled services and worked for the Hospital District for

only a short period of time, the balance of the factors firmly establishes that he was an

employee, not an independent contractor: The Hospital District not only exercised

control over many of the details of Defendant’s work but also provided him with the

facilities and resources he needed to perform it; Defendant’s compensation was based

on units of time rather than units of work; his work was essential to the Hospital

District’s regular business; and Defendant and the Hospital District intended to form an

employer-employee relationship, not an independent contractor one.

        a. The Control that the Hospital District Exercised over Defendant’s Work Strongly
           Indicates that He Was a Public Employee, Not an Independent Contractor

        The control that the Hospital District had over many of the details of the medical

services that Defendant rendered to its patients strongly supports a finding that he was

an employee, not an independent contractor. “[T]he control or right to control needed

to establish the relation of master and servant may be very attenuated.” Restatement

(Second) of Agency § 220 cmt. d. This understanding is especially true in the medical

context where “[a] physician’s professional ethics require that he have ‘free and

complete exercise of his medical judgment and skill….’” See Lurch v. United States, 719




because it is the only evidence before it about the specifics of Defendant’s employment with the Hospital
District and Plaintiff does not argue or provide evidence that Defendant’s employment did not conform
to the Agreement’s terms.

                                                    8
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 9 of 33




F.2d 333, 337 (10th Cir. 1983) (quoting Principles of Medical Ethics § 6, reprinted in

Opinions and Reports of the American Medical Association Judicial Council, 5 (1977)).

       The Physician Employment Agreement gave the Hospital District exclusive

control over where, when, and to whom Defendant provided medical services. See doc.

24 at 8–9, 22. It specifies that Defendant was to “provide professional medical services

exclusively to Hospital [District] patients at such location or locations as determined by

Hospital [District]… [and] not engage in the practice of medicine except as an employee

of Hospital [District]…” absent the “express prior written consent of Hospital

[District].” Id. at 8, 9 (emphasis added). It also stipulates that Defendant was to “work

[a] 7 days on 7 days off schedule commencing at 8 AM on Monday and ending the

following Monday at 8 AM … [and] be physically present at change of shift on Monday

to handoff patients to new Hospitalist.” Id. at 22.

       The Physician Employment Agreement also gave the Hospital District some

control over how Defendant provided these services. Defendant was to “round on

inpatients twice a day once in the morning and again in the afternoon” and “treat

employees of Hospital [District], patients, business associates of Hospital [District] and

others in a manner consistent with Hospital [District]’s Standards of Behavior.” Id. at

12, 22. That the Hospital District did not provide detailed supervision of Defendant’s

treatment is not dispositive. See Celaya, 85 P.3d at 244. Some “services, like those of




                                              9
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 10 of 33




…[a] physician … require special skills … [and] are not amenable to detailed

performance management.” Id.

       Finally, Defendant also was subject to several Hospital District policies and

regulations. “Requiring a physician to comply with a hospital’s policies and procedures

does not per se indicate that the hospital has sufficient control over the physician to

indicate an employer-employee relationship.” Houghland v. Grant, 891 P.2d 564, 567

(N.M. Ct. App. 1995) (citation omitted). Nonetheless, it is relevant to the inquiry. See id.

at 566. See also Restatement (Second) of Agency § 220 cmt. l (“If the work is done upon

the premises of the employer with his machinery by workmen who agree to obey

general rules of regulation of the conduct of employees, the interference is strong that

such workmen are the servants of the owner.”). Per the Physician Employment

Agreement, Defendant had to provide patient call coverage and professional medical

care to patients in accordance with Hospital District Policies, and “comply with

reasonable directives of Hospital [District]’s Chief of Staff or Medical Directors or

Hospital [District] directives, rules, regulations, procedures, and/or Hospital [District]

Policies.” Id. at 9, 11, 15. If Defendant failed to follow these policies, the Hospital

District could subject him to discipline. Id. at 10.

       Plaintiff argues that Defendant’s Physician Employment Agreement “doesn’t

provide for Hospital District control over [Defendant’s] performance, but rather

requires him to exercise his own professional judgment.” Doc. 28 at 9 (internal


                                              10
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 11 of 33




quotation marks omitted). However, a contractual provision precluding a hospital

“from interfering with [a doctor’s] exercise of his own professional judgment in his

practice … is neither dispositive nor particularly material to whether [the doctor] was

an employee of [the hospital] under the [TCA].” Blea v. Fields, 120 P.3d 430, 436 (N.M.

2005) (citations omitted).

       It might also be argued that the Hospital District lacked control over Plaintiff

because it could not terminate him at will. See Houghland, 891 P.2d at 566 (citing

Savinsky v. Bromley Group, Ltd., 740 P.2d 1159, 1160 (N.M. Ct. App. 1987)). The

Physician Employment Agreement allows Defendant to cease working for the Hospital

District with 30-day prior written notice but prevents the Hospital District from

terminating him without cause. See doc. 24 at 11, 13. Ability to terminate an employee

at will, however, is but one factor a court must consider when evaluating the extent of

the employer’s right to control the details of an individual’s work. See Houghland, 891

P.2d at 566 (listing other factors). Moreover, the for-cause protections that Defendant

enjoyed did not limit the Hospital District’s ability to control details of Defendant’s

work via the Physician Employment Agreement and/or Hospital District directives,

rules, regulations, procedures, and policies. See doc. 24 at 11.

       b. The Skill Inherent in the Medical Services Provided by Defendant Somewhat
          Supports a Finding that He Is an Independent Contractor, but Is Not Dispositive

       The skill inherent in the full-time professional medical services that Defendant

provided to patients on behalf of the Hospital District provides some support for the

                                             11
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 12 of 33




argument that he was an independent contractor, not an employee. Defendant

covenanted in his Physician’s Employment Agreement that he “is experienced and

competent to provide professional medical services” and pledged to maintain both “a

valid and unrestricted license to practice medicine in the state of New Mexico” and “a

valid and unrestricted license or registration to prescribe drugs, medications or

controlled substances.” Id. at 9. There is no evidence in the record that he lacked this

experience, competency, and licensure.

       However, Defendant’s skill is not dispositive. New Mexico courts have

expressly rejected the rule that the skill inherent in being a physician necessarily

renders a physician an independent contractor rather than an employee for the

purposes of tort liability. See Reynolds v. Swigert, 697 P.2d 504, 508 (N.M. Ct. App. 1984).

New Mexico courts have also routinely found that physicians may be employees

despite the skill necessary for their positions. See, e.g., Blea, 120 P.3d at 437; Houghland,

891 P.2d at 570; Reynolds, 697 P.2d at 508.

       c. Defendant’s Reliance on the Instrumentalities and Facilities Provided by the Hospital
          District for His Work Strongly Indicates that He Was a Public Employee, Not an
          Independent Contractor

       Defendant’s reliance on the facilities and instrumentalities of the Hospital

District to perform his medical services strongly supports a finding that he is an

employee, not an independent contractor. “[I]f the worker is using his employer’s tools

or instrumentalities, especially if they are of substantial value, it is normally understood


                                              12
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 13 of 33




that he will follow the directions of the owner in their use, and this indicates that the

owner is a master.” Restatement (Second) of Agency § 220 cmt. k. Under the Physician

Employment Agreement, the Hospital District was to “furnish office space, equipment,

instruments, supplies, medicines, and support personnel for the practice of [Defendant]

as determined necessary by Hospital [District] in its sole discretion.” Doc. 24 at 15. The

Agreement also provided some broad directions, rules, and regulations for how

Defendant was to use the facilities and human resources provided. See id. at 11–12.

There is no evidence before the Court that suggests that the Hospital District failed to

provide these facilities and resources or that Defendant did not use the provided

facilities and resources when rendering medical care to patients like Ms. Naegele.

Rather, the circumstances of Defendant’s employment are similar to those of the

salesperson in Illustration Six of the Second Restatement of Agency. There, the authors

assert that a salesperson who “agrees to give substantially his full time to the

employment and who is furnished a car by [his] employer” is that employer’s servant.

Restatement (Second) of Agency § 220 cmt. k, illus. 6. Like this salesperson, Defendant

provided full-time services for the Hospital District, see doc. 24 at 8, and received the

materials necessary to perform these services from the Hospital District, see id. at 15.

       Plaintiff cites, as evidence that Defendant is an independent contractor, that the

Physician Employment Agreement allowed Defendant “to supply additional items if he

deemed it necessary for his practice.” Doc. 28 at 4 (citing doc. 24 at 9). This observation


                                             13
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 14 of 33




is unconvincing. First, Defendant had to obtain the prior consent of the Hospital

District to use these items on its premises and with its patients. See 24 at 15. Second,

Plaintiff has not provided any evidence that Defendant ever used his own instruments

to treat patients while working for the Hospital District, let alone to treat and discharge

Ms. Naegele.

       d. The Length and Compensation Structure of Defendant’s Work for the Hospital
          District Strongly Indicate that He Was a Public Employee, Not an Independent
          Contractor

       The length and compensation structure for the medical services that Defendant

provided for the Hospital District strongly indicate that he was an employee of the

Hospital District, not an independent contractor. Payment by unit of time rather than

unit of output is a powerful indication that the person performing the work is an

employee, not an independent contractor. See Restatement (Second) of Agency § 220

cmt. j. Here, Defendant was paid not by the number of patients he saw but rather by

the number of days that he worked. Under the Physician Employment Agreement, his

base compensation for the six-month period of his employment was $1,900 per twenty-

four-hour day in accordance with the Hospital District’s customary policies and its

normal payroll schedule. Doc. 24 at 21. If the Hospital District scheduled Defendant for

additional shifts to cover for absences, his compensation was based upon the Hospital

District’s fee schedule. Id. at 22. The Hospital District, not Defendant, billed for and

collected the fees generated by the medical services that Defendant rendered. Id. at 14.


                                             14
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 15 of 33




       Plaintiff argues, notwithstanding this compensation structure, that Defendant

was an independent contractor, in part, because his employment was only for six

months and he worked unusual hours, seven days on and seven days off. Doc. 28 at 9–

10. Length of employment, however, is only significant because of the inference that “if

the time of employment is short, the worker is less apt to subject himself to control as to

details and the job is more likely to be considered his job than the job of the one

employing him.” Restatement (Second) of Agency § 220 cmt. j. Here, though, even if

six months were considered a short period of time, the inference of a lack of control

does not exist as the Physician Employment Agreement expressly subjects many aspects

of Defendant’s performance to the control of the Hospital District. See doc. 24 at 9, 15.

As for Defendant’s unusual work schedule, it is further evidence for the control that the

Hospital District had over him, not for his independence—Defendant was not free to set

his own work schedule, but rather had to work seven days a week every other week

because that is what his contract dictated. See id. at 22.

       e. The Overlap Between the Medical Services that Defendant Provided and the Regular
          Business of the Hospital District Indicates that He Was an Employee

       The work that Defendant provided the Hospital District was essential to its

regular business, which supports a finding that he was an employee, not an

independent contractor. The business of the Hospital District is the operation of

“healthcare centers in Lovington, Tatum, and Hobbs, New Mexico.” Doc. 24 at 7. It

contracted with Defendant “to employee [sic] a physician as an employee to serve the

                                             15
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 16 of 33




health needs of the communities that [it] serves.” Id. Defendant “render[ed] full-time

professional medical services in the Specialty…” of Internal Medicine to patients from

these communities. Id. at 8.

       f. The Language in the Physician Employment Agreement Shows that Defendant and
          the Hospital District Intended to Create an Employment Relationship

       The provisions of the Physician Employment Agreement demonstrate that the

intent of Defendant and the Hospital District was to create an employment relationship,

not an independent contractor one. While the terms that an employment contract uses

to define the status of an individual do not determine whether he is an employee or an

independent contractor, they are relevant and material as to the intent of the parties to

the contract. See Blea, 120 P.3d at 436. Here, Defendant’s contract is an employment

agreement and refers to him exclusively as an employee. See doc. 24 at 7, 8, 11. This

clear expression shows that the parties intended for Defendant to be an employee of the

Hospital District, not an independent contractor for it.

       Plaintiff argues that Defendant cannot be an employee of the Hospital District

because the indemnification clause in the Physician Employment Agreement is

inconsistent with the TCA. See doc. 28 at 10. The indemnification clause requires

Defendant to indemnify the Hospital District from “any and all claims, expenses,

judgments and costs … resulting from any audit, investigation, or other claim made by

any third party … concerning improper acts of [Defendant] violating Hospital [District]

policy while an employee of Hospital [District], where such acts or omissions were

                                            16
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 17 of 33




committed by [Defendant] after [Defendant] was advised by Hospital [District] to

modify such behavior, treatment style or pattern of conduct.” Doc. 24 at 10. The TCA,

however, bars governmental entities like the Hospital District from obtaining

contribution, indemnity, or subrogation from a public employee “unless the public

employee has been found to have acted fraudulently or with actual intentional malice

….” N.M. Stat. Ann. § 41-4-17(A). At most, the inclusion of a provision that may be

unenforceable if Defendant is a public employee supports an inference that the parties

did not intend for him to be an employee. In this case, however, this weak inference

does not overcome the parties’ other clear expressions that they intended Defendant to

be an employee rather than an independent contractor, let alone the balance of the other

Restatement factors that favor a finding consistent with this intent.

                                           ***

       Applying the factors in the Second Restatement of Agency to the totality of the

undisputed facts about Defendant’s job, the Court concludes that Defendant was an

employee of the Hospital District, a governmental entity, when he treated and

discharged Ms. Naegele. In fact, viewed in their entirety, the Court finds that the

circumstances of Defendant’s employment are substantially similar to those of the

defendant doctor in Blea whom the New Mexico Supreme Court found to be an

employee, rather than an independent contractor. See 120 P.3d at 436–37. Like the

doctor in Blea, Defendant had to work at specific times and perform other duties and


                                            17
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 18 of 33




services as requested by the Hospital District. See id; doc 24 at 22. Like the hospital in

Blea, the Hospital District compensated Defendant with a salary, benefits, and

insurance, handled all the billing related to the medical services that Defendant

performed, and provided all of Defendant’s supplies, equipment, and support staff. See

Blea, 120 P.3d at 436–37; doc. 24 at 14–15, 21.

   2. The TCA Statute of Limitations Applies Where a Public Employee is Also a
      Qualified Health Care Provider

       The determination that Defendant is a public employee would ordinarily result

in the application of the TCA’s two-year statute of limitations. See N.M. Stat. Ann. § 41-

4-15. Nonetheless, Plaintiff contends that this limitations period is supplanted by the

three-year statute of repose in the MMA where the defendant is a public employee and a

qualified health care provider. See doc. 28 at 12–15. As the Supreme Court has

repeatedly recognized, both statutes of limitations and statutes of repose “’are

mechanisms used to limit the temporal extent or duration of liability for tortious acts,’

but ‘each has a distinct purpose.’” Cal. Pub. Emps.’ Retirement Sys. v. ANZ Secs., Inc., 137

S.Ct. 2042, 2049 (2017) (quoting CTS Corp. v. Waldburger, 134 S.Ct. 2175, 2182 (2014)).

For Plaintiff’s contention to prevail, therefore, Plaintiff must not only persuade the

Court that the MMA statute of repose applies, but that it displaces the TCA statute of

limitations such that the TCA limitation does not apply. Plaintiff does not do so.

       Under New Mexico law, the guiding principle for a court construing a statute “is

to determine and give effect to legislative intent.” El Paso Elec. Co. v. N.M. Pub.

                                              18
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 19 of 33




Regulation Comm’n, 246 P.3d 443, 446 (N.M. 2010) (quoting N.M. Indus. Energy Consumers

v. N.M. Pub. Regulation Comm’n, 168 P.3d 105, 112 (N.M. 2007)). “The plain language of

a statute is the primary indicator of legislative intent.” Pub. Serv. Co. of N.M. v. N.M.

Pub. Util. Comm’n, 992 P.2d 860, 864 (N.M. 1999) (quoting High Ridge Hinkle Joint Venture

v. City of Albuquerque, 970 P.2d 599, 600 (N.M. 1998)). “In ascertaining legislative intent,

the provisions of a statute must be read together with other statutes in pari materia

under the presumption that the legislature acted with full knowledge of relevant

statutory and common law.” New Mexico ex rel. Quintana v. Schnedar, 855 P.2d 562, 564

(N.M. 1993) (citing Inc. Cnty. of Los Alamos v. Johnson, 776 P.2d 1252, 1253 (N.M. 1989)).

“[T]wo statutes covering the same subject should be harmonized and construed

together when possible, in a way that facilitates their operation and the achievement of

their goals.” Id. at 564–65 (internal citations omitted). However, “to resolve an

otherwise irreconcilable conflict,” the “statute dealing with a specific subject will be

considered an exception to, and given effect over, the more general statute.” Ping Lu v.

Educ. Trust Bd. of N. M., 293 P.3d 186, 190 (N.M. Ct. App. 2012) (quoting Albuquerque

Commons P’ship v. City Council of City of Albuquerque, 248 P.3d 856, 862 (N.M. 2011),

Stinbrink v. Farmers Ins. Co. of Ariz., 803 P.2d 664, 667 (N.M. 1990)) and State v.

Santillanes, 27 P.3d 456, 469 (N.M. 2005)).

       Numerous points demonstrate that the New Mexico legislature intended for the

TCA statute of limitations to apply even where a public employee is also a qualified


                                              19
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 20 of 33




health care provider. Not only is this the best reading of the statutes’ texts but it is the

outcome that best conforms with the purposes expressed by the New Mexico

Legislature when it passed these statutes.

       a. The Plain Language of the TCA and MMA Establishes that TCA Statute of
          Limitations Applies Where a Public Employee is Also a Qualified Health Care
          Provider

       The best reading of the plain language of the TCA and MMA is that the TCA

statute of limitations applies where a public employee is also a qualified health care

provider. The TCA explicitly states that it is “the exclusive remedy against a … public

employee for any tort for which immunity has been waived under the [TCA] and no

other claim, civil action or proceeding for damages, by reason of the same occurrence,

may be brought … against the public employee … whose act or omission gave rise to

the suit or claim.” N.M. Stat. Ann. § 41-4-17(A) (emphasis added). It also declares that

the intent of the New Mexico Legislature enacting it was that “public employees shall

only be liable within the limitations of the [TCA] and in accordance with the principles

established in that act.” Id. § 41-4-2(A) (emphasis added).

       As expressly set forth in the TCA’s text, these principles forever bar “actions

against a … public employee in tort,” notwithstanding the statute’s waiver of sovereign

immunity from “liability for damages resulting from … wrongful death … caused by

the negligence of public employees licensed by the state or permitted by law to provide

health care services,” “unless such action is commenced within two years after the date


                                              20
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 21 of 33




of occurrence resulting in loss, injury, or death.” N.M. Stat. Ann. §§ 41-4-10, 41-4-15.

Plaintiff’s argument is that it should benefit from the TCA’s waiver of sovereign

immunity without having to satisfy its explicit limitations. Such an outcome cannot be

reconciled with the TCA’s plain language.

        In an attempt to do so, Plaintiff creates a false equivalency between the TCA and

the MMA by arguing that the latter provides an exclusive remedy for actions against a

qualified health care provider. See doc. 28 at 12–13. Notably, however, the MMA does

not contain any exclusivity clause akin to that of the TCA, but rather a clause that limits

the benefits provided by the MMA to qualified health care providers.8 See N.M. Stat.

Ann. § 41-5-5(C). The plain language of this clause does not purport to bar a qualified

health care provider from any benefits that he may accrue under other statutory

schemes, such as the TCA if he is a public employee. See id. Any “exclusivity” implied

by MMA provisions is simply not equivalent to that explicitly stated in the TCA. See

Cozart v. Town of Bernalillo, 663 P.2d 713, 715 (N.M. Ct. App. 1983) (Exclusivity clause in

TCA “is so broad in its terms and so clear and explicit in its words as to show it was

intended to cover the whole subject.” (quoting Galvan v. City of Albuquerque, 531 P.2d

1208 (N.M. 1975)).



8Plaintiff appears to recognize this important distinction. As it must, it recognizes that the TCA provides
the “exclusive remedy against a … public employee for any tort for which immunity has been waived.”
Doc. 28 at 12 (quoting N.M. Stat. Ann. § 41-4-17(A)). By comparison, when describing the exclusivity of
the MMA, Plaintiff claims only that “the benefits provided by MMA are exclusive to qualified healthcare
providers and serve to limit plaintiff’s claims against them.” Id. at 13 (citing N.M. Stat. Ann. § 41-5-5(C)).

                                                      21
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 22 of 33




       Moreover, while the same legislature passed both the TCA and the MMA within

a few months of each other, the TCA makes no exception for qualified health care

providers and no provision of the MMA mentions the term public employee, let alone

indicates that it supplants TCA protections. See N.M. Stat. Ann. §§ 41-4-1 to -30, 41-5-1

to -29. Under these circumstances, it seems particularly unlikely that the New Mexico

Legislature intended to sub silentio create an exception to the TCA requirements where

the public employee was also a qualified healthcare provider.

       b. Giving a Public Employee, Who Is Also a Qualified Health Care Provider, the Benefit
          of the TCA Statute of Limitations Is Consistent with the Legislative Intents Behind
          Both the MMA and the TCA.

       The policies and purposes of the TCA and the MMA support giving a public

employee, who is also a qualified health care provider, the benefit of the TCA statute of

limitations, rather than supplanting it with the MMA statute of repose. Unlike the latter

approach, the former advances the legislative interest in limitations on the time in

which a lawsuit may be brought without undermining other legislative interests.

       The New Mexico Legislature enacted both statutory schemes in 1976 to

implement particular legislative policies. See Maestas v. Zager, 105 P.3d 317, 323 (N.M.

Ct. App. 2004), rev’d on other grounds, 151 P.3d 141 (N.M. 2007). The Legislature passed

the TCA in response to the New Mexico Supreme Court abolishing the common law

doctrine of sovereign immunity thereby permitting tort actions to be maintained against

public employees. See Cole v. City of Las Cruces, N.M., 657 P.2d 629, 630 (N.M. 1983). It


                                             22
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 23 of 33




restored public employees’ tort immunity except for eight classes of activity, id., and

limited the liability that it preserved by granting public employees certain procedural

defenses, including the two-year statute of limitations, see N.M. Stat. Ann. § 41-5-15. In

doing so, the Legislature sought “to protect the public treasury, to enable the

government to function unhampered by the threat of legal actions that would inhibit

the administration of traditional state activities, and to enable the government to

effectively carry out its services.” Maestas, 105 P.3d at 323 (citing Garcia v. Albuquerque

Pub. Sch. Bd. of Educ., 622 P.2d 669, 702 (N.M. Ct. App. 1980)).

       By comparison, the New Mexico Legislature passed the MMA to manage a

perceived medical malpractice crisis. Cummings v. X-Ray Assocs. of N.M., P.C., 918 P.2d

1321, 1333 (N.M. 1996) (citing Roberts v. Sw. Cmty. Health Servs., 837 P.2d 442, 443 (N.M.

1992) and Wilschinsky v. Medina, 775 P.2d 713, 718 (N.M. 1989)). It divided health care

providers licensed to practice in New Mexico into qualified and unqualified classes and

granted the former certain procedural defenses to malpractice claims, including the

three-year statute of repose. See Roberts, 837 P.2d at 444, 446–47. The New Mexico

Legislature enacted this statute after “conclud[ing] that the potential for a malpractice

suit being filed long after the act of malpractice was one of the reasons that insurance

carriers were withdrawing from medical malpractice liability coverage.” Cummings, 918

P.2d at 1333.




                                             23
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 24 of 33




        The policies motivating these enactments both favor limiting the time in which a

lawsuit can be brought. Applying the TCA statute of limitations to claims against a

public employee who is also a qualified health care provider is consistent with this

legislative preference.

        Plaintiff, however, argues to the contrary suggesting that it would undermine the

policies of the MMA by causing qualified health providers to “lose the benefit of a hard

deadline for claims-accrual,” doc. 28 at 14. This argument fails to recognize that

applying the TCA statute of limitations and the MMA statute of repose when a

defendant is a public employee and a qualified health care provider is not necessarily

an either-or scenario: each statute limits the time for bringing a lawsuit in its own

fashion; but they are not in conflict. The TCA statute of limitations applies the

discovery rule in that it starts to run “when the plaintiff knows or with reasonable

diligence should have known of the injury and its cause.” Maestas v. Zager, 152 P.3d

141, 147 (N.M. 2007). The MMA statute of repose follows the occurrence rule in that it

starts to run when the act of malpractice occurs and “terminates the right to any action

after a specific time has elapsed, even though no injury has yet manifested itself.” Id. at

145; Cummings, 918 P.2d at 1335. Both, therefore, could apply to a medical malpractice

lawsuit.9 See Cal. Pub. Emps.’ Retirement Sys., 137 S.Ct. at 2045 (“The pairing of a shorter




9The Court need not, and does not, express any opinion about whether every medical malpractice
plaintiff suing a publicly employed doctor must satisfy all the limitations of both the MMA and the TCA.

                                                   24
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 25 of 33




statute of limitations and a longer statute of repose is a common feature of statutory

time limits.”); Saludes v. Ramos, 744 F.2d 992, 996 (3d Cir. 1984) (holding that a plaintiff

bringing a medical malpractice claim against a governmental entity is required to

comply with both the tort claims act and the medical malpractice act of the Virgin

Islands), superseded by statute on other grounds, Revised Organic Act of 1984, Pub. L. 98-

454, 98 Stat. 1737 and Act No. 6687 of Oct. 29, 2004, 2004 V.I. Sess. Laws 179, as

recognized in Pichardo v. V.I. Comm’r of Lab., 613 F.3d 87, 93–98 (3d Cir. 2010).

       Supplanting the TCA’s statute of limitations with the MMA’s statute of repose

where a public employee is a qualified health care provider, however, creates outcomes

that are inconsistent with legislative intent. First, under Plaintiff’s logic, supplanting

occurs once a public employee or entity seeks and obtains qualified health care provider

status. Given the legislature’s clear intent in the MMA to incentivize health care

providers to take the steps necessary to obtain this status, it seems perverse to have any

provider that is public employee or public entity stripped of their protections under the

TCA by taking such steps.

       Second, supplanting the TCA statute of limitations in this manner would disrupt

the careful balance that the New Mexico Legislature struck in the TCA between the

private interest in remedying a wrong and the public interest in protecting effective

government administration and the public treasury. See Maestas, 105 P.3d at 323.

Under Plaintiff’s logic, any public health care provider could, on his own initiative,


                                              25
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 26 of 33




disrupt this balance and change the limitations period that applies to his malpractice

defense by the unilateral act of filing proof of malpractice insurance with the New

Mexico superintendent of insurance. See N.M. Stat. Ann. § 41-5-5(A) (A physician

becomes a qualified health care provider under the MMA by “filing proof with the

superintendent that [he] is insured by a policy of malpractice liability insurance issued

by an authorized insurer in the amount of at least two hundred thousand dollars

($200,000) per occurrence or … by having continuously on deposit the sum of six

hundred thousand dollars ($600,000) in cash with the superintendent …and pay[ing]

the surcharge assessed on health care providers by the superintendent....”).

       Finally, Plaintiff’s argument would effectively bring nearly all liability arising

under N.M. Stat. Ann. § 41-4-10 outside the scope of the two-year TCA statute of

limitations, assuming that public health care providers regularly carry malpractice

insurance or purchase it for their employees (coverage expressly contemplated by the

TCA in N.M. Stat. Ann. §§ 41-4-20(C), 41-4-22, 41-4-29). “Statutes should be construed

so as to avoid illogical results” like these three. See Regents of Univ. of N.M. v. Armijo,

704 P.2d 428, 429 (N.M. 1985) (citation omitted).

       Applying the TCA statute of limitations to claims against a public employee who

is also a qualified health care provider advances the preference of the New Mexico

Legislature for limitations on the time in which a lawsuit may be brought without




                                              26
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 27 of 33




creating any illogical results. As such, it is the outcome that is most consistent with the

legislative intents behind the MMA and the TCA.

       c. Plaintiff’s Remaining Arguments in Favor of the MMA Statute of Repose
          Supplanting the TCA Statute of Limitations are Unconvincing.

       Plaintiff’s remaining arguments are unpersuasive. It argues that the MMA

statute of repose should supplant the TCA statute of limitations because it is the more

specific statute. As an initial matter, it can be debated whether the MMA is the more

“specific” statute in this context. The MMA is materially narrower than the TCA as it

addresses a single type of claim—medical negligence torts—yet is also quite broad in

that it applies not only to individual doctors, but also hospitals and practice groups.

The TCA, while broader with respect to the types of claims to which it applies, is

restricted to the conduct of public employees and government entities for whom it

waives sovereign immunity subject to explicit limitations. Regardless, the

general/specific rule of statutory construction applies only “to resolve an otherwise

irreconcilable conflict.” Santillanes, 27 P.3d at 469. As noted above, there is no apparent

reason (and Plaintiff provides none) why both the TCA statute of limitations and the

MMA statute of repose cannot apply to the instant case.

       Finally, Plaintiff’s briefing could be read to argue that the MMA’s requirement of

an application to, and decision from, the Medical Review Commission makes it

impossible to comply with the TCA statute of limitation. See doc. 28 at 12–15. To the

extent this argument is raised, the Court rejects it. Most obviously, in the instant case,

                                             27
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 28 of 33




Plaintiff does not dispute it was aware of its cause of action no later than March 1, 2017.

See id. at 4. Given that the subsequent review by the Commission took less than four

months, see id. at 4–5; doc. 28-2, Plaintiff had ample time to request such a review,

receive its decision, and file a lawsuit within the TCA statute of limitations. Moreover,

this calculation does not contemplate the possibility of equitable tolling if the review

process were unreasonably long.10 See Armijo v. Regents of Univ. of N.M., 704 P.2d 437,

441–42 (N.M. Ct. App. 1984) (holding that the equitable doctrine of fraudulent

concealment tolls the TCA statute of limitations) rev’d in part on other grounds, 704 P.2d

428 (N.M. 1985). Cf. N.M. Stat. Ann. § 41-5-22 (tolling the MMA statute of repose “upon

submission of the case for the consideration of the [Medical Review Commission] …

until thirty days after [the Commission’s] final decision is entered … and a copy is

served upon the claimant and his attorney by certified mail”).

                                                    ***

        In conclusion, the Court holds that it was not the New Mexico Legislature’s

intent to have the TCA’s statute of limitations supplanted by the MMA’s statute of

repose in a medical malpractice lawsuit against a publicly employed doctor who is a

qualified health care provider. Such an outcome is inconsistent with not only the plain




10 Plaintiff does not argue that equitable tolling would save his case from the TCA statute of limitations if
it applies. See generally doc. 28. As such the Court need not, and does not, rule on whether the TCA
statute of limitations is subject to equitable tolling during the pendency of the Medical Review
Commission’s adjudication of a claim.

                                                     28
     Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 29 of 33




language of the TCA, but also the legislative interests and preferences of both the TCA

and the MMA. As Defendant is a public employee, the TCA statute of limitations

applies to Plaintiff’s claims.

     3. Defendant Is Not Estopped from Raising the TCA Statute of Limitations Defense

        Plaintiff’s final argument is that Defendant is estopped from raising the TCA

statute of limitations defense. Under the doctrine of equitable estoppel, a party may not

assert a statute of limitations defense if it “(1) made a statement or action that amounted

to a false representation or concealment of material facts, or intended to convey facts

that are inconsistent with those a party subsequently attempts to assert, with (2) the

intent to deceive the other party, and (3) knowledge of real facts other than [those]

conveyed.” Blea, 120 P.3d at 438. “The party arguing estoppel must (1) not know the

real facts, and (2) change his or her position in reliance on the estopped party’s

representations.” Id. (citing Lopez v. New Mexico, 930 P.2d 146 (N.M. 1996)).11

        Plaintiff points to no “statement or action” by Defendant which could qualify

under this high standard. Plaintiff instead relies upon silence and inaction noting that

Defendant did not sua sponte declare his public employment. As Plaintiff puts it,



11Defendant, for his part, argues that there is no basis for equitable estoppel because governmental
immunity is jurisdictional and so may be raised at any time. See doc. 31 at 11 (citations omitted). The
jurisdictional issues related to governmental immunity, however, arise where the conduct of a defendant
public entity, employee, or official does not fall under one of the eight classes of activities for which the
TCA has waived immunity. See Begay v. New Mexico, 723 P.2d 252, 255–57 (N.M. Ct. App. 1985), rev’d on
other grounds sub nom. Smialek v. Begay, 721 P.2d 1306 (N.M. 1986). These jurisdictional issues are not
implicated here because Defendant’s alleged negligent conduct clearly falls within the scope of the
waiver in N.M. Stat. Ann. § 41-4-10.

                                                     29
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 30 of 33




Defendant “made no effort … until [his] answer was filed … to assert that he believed

that he was a public employee entitled to the two-year statute of limitations” but rather

“proceeded through the MRC process, presented a defense, and waited for positive

results.” Doc. 28 at 16. It seems apparent that Defendant’s general silence and/or

inaction on the matter cannot support equitable estoppel.

      However, the argument regarding Defendant’s conduct before the Medical

Review Commission deserves further comment. Notably, Defendant’s employment

status is irrelevant to the Commission because the Commission may only decide two

issues: “(1) whether there is substantial evidence that the acts complained of occurred

and that they constitute malpractice; and (2) whether there is a reasonable medical

probability that the patient was injured thereby.” See N.M. Stat. Ann. § 41-5-20(A). The

Commission’s rules explicitly provide that although a physician is supposed to provide

a meaningful response to allegations of malpractice, “a recitation of affirmative defenses

is not required.” Meza v. Topalovski, 268 P.3d 1284, 1288 (N.M. Ct. App. 2011). Given its

lack of relevance and the Commission’s rules, the fact that Defendant did not raise the

defense of public employment cannot reasonably be considered “a statement or action

that amounted to a false representation or concealment of material facts, or intended to

convey facts that are inconsistent with those a party subsequently attempts to assert.”

Blea, 120 P.3d at 438. Moreover, Defendant included in his answer to the Commission

that “Defendant hereby serves notice that he reserves the right to raise, in any lawsuit


                                            30
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 31 of 33




against Defendant, any and all legal defenses available to him ….” See doc. 31 at 14.

Such notice significantly undermines the contention that Defendant’s failure to raise the

public employment defense was done with “the intent to deceive the other party.” Blea,

120 P.3d at 43. Finally, and most importantly, Defendant’s conduct before the

Commission occurred in May 2019, two months after the TCA statute of limitations had

expired. As a result, even if Defendant’s representations before the Commission were a

concealment of material facts intended to deceive, Plaintiff still cannot show that it

changed its position in reliance on these representations.

       Plaintiff compares its situation to that of the plaintiffs in Hagen v. Faherty. See doc.

28 at 16–17 (citing 66 P.3d 974, 978–79 (N.M. Ct. App. 2003)). But, the facts in Hagen are

easily distinguishable. There, while the defendant doctor was in fact a public employee

of University of New Mexico Hospital (hereinafter “UNMH”), the doctor treated the

patient in a private facility. Hagen, 66 P.3d at 975–76. The doctor’s identification badge

listed the private facility and not UNMH. Id. at 976. All patient records were held at

the private facility. Id. In the face of these patient-facing appearances, nothing in the

facility’s building indicated that patients were being served by UNMH employees and

nothing in the patient’s records indicated that the doctor was employed by UNMH. Id.

at 976. Consequently, the New Mexico Court of Appeals concluded that “[b]y choosing

to place its physician … at … a private institution and not identify him as a public

employee working in a public capacity, the state engaged in conduct that conveyed the


                                              31
          Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 32 of 33




      indisputable impression to persons wishing to assert a claim that [the defendant] was

      an employee of the private institution.” Id. at 978.

             Plaintiff, however, offers no evidence that the Hospital District or Defendant

      held itself out as anything but what they were, a governmental entity and a doctor who

      worked there. What little evidence is in the record about the representation of

      Defendant’s relationship with the Hospital District indicates that the Hospital District

      held him out as its employee. See doc. 31 at 18. Rather than offering evidence that

      Defendant held himself out as something other than an employee of the Hospital

      District, Plaintiff attempts to transfer the evidentiary burden to Defendant. See doc. 28 at

      16 (arguing that Defendant “presents no evidence to establish that [Ms. Naegele] or her

      family knew that he was a public employee or that he held himself out as a public

      employee in any way”). The burden, however, falls on Plaintiff to prove the elements

      of equitable estoppel, not on Defendant to disprove them. See Westerman v. City of

      Carlsbad, 237 P.2d 356, 359 (N.M. 1951).

             In short, Plaintiff fails to meet his burden to establish that Defendant is equitably

      estopped from raising the TCA statute of limitations defense. It offers no evidence that

      Defendant intended to deceive it via a statement or an action that amounted to a false

      representation or concealment of material facts or that it changed its position in reliance

      on Defendant’s representations. Defendant, therefore, may raise this defense.

IV.      CONCLUSION


                                                   32
    Case 2:19-cv-01165-GBW-SMV Document 40 Filed 12/04/20 Page 33 of 33




       The TCA statute of limitations bars all the claims raised in Plaintiff’s complaint

because Plaintiff failed to file it within two years of discovering the occurrence and

cause of Ms. Naegele’s death. Defendant was a public employee of, not an independent

contractor for, the Nor-Lea Hospital District. Thus, while Defendant was also a

qualified health care provider when he treated and discharged Ms. Naegele, the two-

year statute of limitations in the TCA applies to Plaintiff’s claims. Finally, Defendant is

not estopped from asserting this statute of limitations defense because he was not

required to raise it before the Medical Review Commission and Plaintiff has not shown

that Defendant falsely represented or concealed of material facts or otherwise intended

to convey facts that are inconsistent with those he is now asserting.

       IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (doc.

24) is GRANTED, and all claims in Plaintiff’s Complaint are DISMISSED with prejudice.

       IT IS SO ORDERED



                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE
                                                  Presiding by Consent




                                             33
